The arguments and amendments submitted 05/31/2022 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “during a build of an object using the additive manufacturing device: 
directing a scanner beam from the scanning system to apply scan markings at a plurality of predefined locations in the scanning area when the calibration plate is not in the scanning area".  However, there is no support anywhere in the disclosure for performing the claimed step of directing a scanner beam from the scanning system to apply scan markings at a plurality of predefined locations in the scanning area during a build of an object using the additive manufacturing device.  Therefore, this feature constitutes new matter.  Although Applicant has pointed to para. 0106 in the specification and the originally filed claims for support for this amendment, these sections do not support the recited step of directing a scanner beam from the scanning system to apply scan markings at a plurality of predefined locations.  Instead, para. 0106 only supports scanning a set of scan markings intended for use in calibration during a build of a layer of an object using the additive manufacturing device.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 includes the following limitations:
“determining an error function, wherein the error function represents a difference between the plurality of image reference markings in the reference image and the plurality of reference markings on the first surface of the calibration plate”; 
“determining scanner corrections based on position of the image scan markings, the error function, and the predefined locations in the scanning area”.
These two limitations constitute mental processes that can be practically performed in the human mind and are therefore abstract ideas. 
These judicial exceptions are not integrated into a practical application for the following reasons:
First, there is nothing in the claim that requires actual implementation on a computer or uses a computer in a manner other than as a general purpose tool to perform the abstract ideas.
Secondly, although the claim includes a step of “calibrating the scanning system using the scanner corrections”, with the scanner corrections determined “based on” parameters gathered or determined in steps recited earlier in the step, this recited calibrating step is equivalent to merely applying the abstract ideas without any meaningful limitation(s) on how the scanner corrections are applied.
In view of the above considerations, the claim is directed to an abstract idea. 
The claim does not include additional elements either taken alone or in combination that are sufficient to amount to significantly more than the judicial exception for the following reasons:
First, although the claim contains additional limitations besides the recited determining steps involving data acquisition and directing a scanner beam, these are merely well-understood, routine, conventional elements and steps that are insignificant extra-solution activities, specified at a high level of generality, that do not indicate the presence of an inventive concept.
Secondly, although the specification asserts that the claimed method is to “enable convenient and frequent calibration of the scanning system” (para. 0006), the claim does not recite any inventive elements or concepts either taken alone or in combination that show how the purported improvement in calibration of a scanning system and/or its computer implementation is achieved.
For the above reasons, claim 1 is not patent eligible.
Claims 2-18 are rejected under 35 U.S.C. 101 because the features in these claims these are merely well-understood, routine, conventional elements and steps that are insignificant extra-solution activities, specified at a high level of generality, that when taken alone or in combination do not amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Coeck (US PG Pub 2015/0100149) in view of DeAngelis (US Patent 5,430,666) and Brown (US PG Pub 2019/0118481).
Regarding claim 1, Coeck teaches a computer-implemented (paras. 0028-0029) method for calibrating a scanning system in an additive manufacturing device (para. 0027), comprising: 
acquiring, using an image acquisition assembly in a reference position (para. 0050 and as shown in Fig. 4C), a reference image comprising a plurality of image reference markings corresponding to a plurality of reference markings on a first surface of a calibration plate (para. 0054) that is positioned parallel to a scanning area of the scanning system and in the additive manufacturing device (as shown in Fig. 4C); 
determining differences between the plurality of image reference markings in the reference image and the plurality of reference markings on the first surface of the calibration plate (“determination may be made by comparing the position of the laser markings relative to the locations of known reference markings on the calibration plate 448. In some embodiments, the comparison may yield a coordinate table which provides inputted scanner positions and measured laser marking positions to show their differences” per para. 0060; see also para. 0055); 
directing a scanner beam from the scanning system to apply scan markings at a plurality of predefined locations (paras. 0053-0054)
acquiring, using the image acquisition assembly in the reference position (para. 0054), a scan image comprising image scan markings corresponding to the scan markings (eg. Figs. 5B-5D); 
determining scanner corrections based on position of the image scan markings and the predefined locations in the scanning area (para. 0063); and 
calibrating the scanning system using the scanner corrections (paras. 0060 and 0063).
Coeck does not explicitly teach determining an error function that represents a difference between the plurality of image reference markings in the reference image and the plurality of reference markings on the first surface of the calibration plate and basing the determined scanner corrections partially on the error function.  Instead, Coeck teaches determining a table (para. 0060) that represents the difference between the plurality of image reference markings in the reference image and the plurality of reference markings on the first surface of the calibration plate.
However, it is well-known and conventional in the calibration arts, as demonstrated, for example, by DeAngelis, to determine an error function (eg. scale factor SF of col. 9, line 45-49 is one common type of error function written as a ratio) representing a difference between the plurality of image reference markings in the reference image and the plurality of reference markings on the first surface of the calibration standard (steps 66 and 69 in Fig. 3) and to base scanner corrections partially on this error function (eg. col. 9, line 64 through col. 10, line 15).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Coeck’s teachings and/or KSR rationale A, it would have been obvious to one of ordinary skill in the art to modify Coeck’s method with a step of determining an error function as shown by DeAngelis representing a difference between the plurality of image reference markings in the reference image and the plurality of reference markings on the first surface of the calibration plate in Coeck’s method and then base scanner corrections partially on this error function in combination with Coeck’s use of a calibration table, to predictably enable practical means for highly accurate scanning with correction of various types of errors (col. 14, lines 10-14). 
Neither Coeck nor DeAngelis teach that the last four steps recited in the method are performed during a build of an object using the AM device.
However, Brown teaches a method for calibrating the scanning systems in an AM device wherein, 
during a build of an object using the AM device (per para. 0053, “The process may be carried out before and/or during a build” in reference to the calibration method), the following steps are performed:
directing a scanner beam from the scanning system to apply scan markings (per para. 0052, “a calibrated one of the optical modules 106 directs its corresponding laser beam 118 to a defined x,y position on the working plane 110 to form a melt pool 203” wherein the melt pool is a type of scan marking; see also para. 0047) at a plurality of predefined locations in the scanning area (per para. 0053, “This process may be repeated for multiple locations across the working plane 110”) when the calibration plate is not in the scanning area (as shown in Fig. 1 and per para. 0045 there is no calibration plate present in scanning area 110, instead only powder); 
acquiring, using the image acquisition assembly in the reference position (each detector 123 in Fig. 1 and para. 0052), a scan image comprising image scan markings corresponding to the scan markings (per para. 0052, “An image of the melt pool 202 is captured on the detector 123 of the or each uncalibrated optical module 106”); 
determining scanner corrections based on position of the image scan markings (per para. 0053, “This process may be repeated for multiple locations across the working plane 110 to build up a correction map or determine a correction function from which corrections in positions of the steering optics 121 for different positions of the laser beam 118 on the working plane 110 can be determined”), the error function (per para. 0053, “The controller 140 determines a correction value to correct for misalignment of the calibrated and uncalibrated optical modules 106”, which is an error function representing a difference between the plurality of image reference markings in the reference image and a plurality of reference markings on a first surface of a calibration plate per para. 0051 and similar to DeAngelis’ error function), and the predefined locations in the scanning area (per para. 0053, “This process may be repeated for multiple locations across the working plane 110”); and 
calibrating the scanning system using the scanner corrections (per para. 0053, “Adjustments made during the build can correct for this thermal drift during the build”).
	Brown teaches that use of the steps listed above and performed during an object build provides correction for positional drift in the optical modules due to thermal drift and differential heating effects which occur during a build (para. 0053). 
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).	
In view of Brown’s teachings, and/or KSR rationale C, it would have been obvious to one of ordinary skill in the art to modify the method of Coeck in view of DeAngelis to include the steps performed during the object build and listed above, as taught by Brown to predictably obtain the benefit taught by Brown, as cited above.
Regarding claim 2, Coeck teaches each of the plurality of reference markings is located at a predefined coordinate position (para. 0009).  
Regarding claim 3, Coeck teaches the plurality of reference markings comprise an ordered pattern of circular spots (para. 0048 and Fig. 5B).  
Regarding claim 4, Coeck teaches the ordered pattern is a grid pattern (para. 0056 and Fig. 5C).  
Regarding claim 5, Coeck teaches the first surface of the calibration plate (448) is positioned in an xy plane of a build surface in the scanning area when acquiring the reference image (Fig. 4C).  
Regarding claim 6, Coeck teaches the image acquisition assembly (436) is fixed in a location in or above the additive manufacturing device (Fig. 4C).  
Regarding claim 7, Coeck teaches the image acquisition assembly comprises an optical camera (Fig. 4E).  
Regarding claim 8, Coeck teaches determining the error function further comprises:	
selecting a region of interest in the reference image (paras. 0062, 0064); 
detecting features in the region of interest, wherein the features comprise a selection of the plurality of image reference markings in the reference image (paras. 0062, 0064); 
determining observed coordinate positions for the features in the region of interest in the reference image (para. 0063); and 
comparing the observed coordinate positions of features in the region of interest in the reference image with true coordinate positions of the plurality of reference markings on the calibration plate (para. 0063).  
Regarding claim 9, Coeck does not explicitly teach this feature.
However, DeAngelis suggests moving the calibration standard from a path of the image acquisition assembly before directing the scanner beam (per Fig. 7 the calibration standard is not placed until step 57 which occurs after the step 53 of directing the scanner beam to form the XY axis indicators, thus suggesting the calibration standard has been moved from the path of the image acquisition assembly prior to step 53).
Furthermore, Brown’s method also involves moving the calibration standard used to calibrate the first optical module from a path of the image acquisition assembly before directing the scanner beam  (para. 0051).
Furthermore, it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP § 2144.04.IV.C, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).
In view of DeAngelis’ and Brown’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art to move the calibration standard from a path of the image acquisition assembly before directing the scanner beam to predictably allow calibration of additional optical modules using a first optical module calibrated with a build plate, as discussed in the rejection of claim 1 above.
Regarding claim 10, Coeck teaches the scan markings comprise a pattern of spots, lines, or crosses (para. 0056 and Figs. 5B-5D).  
Regarding claim 11, Coeck teaches the scan image comprises a single image (para. 0064).  
Regarding claim 12, Coeck teaches the scan image is acquired before all of the scan markings are applied (per Fig. 7 image is acquired in steps 706, 710 followed by selection of additional locations for application of scan markings in steps 712, 714).  
Regarding claim 13, Coeck teaches the scanning system applies the scan markings with a pilot laser (per Fig. 4B the laser is piloted to different XY locations by the scanner and therefore is a type of pilot laser).  
Regarding claim 14, Brown teaches determining scanner corrections further comprises 
selecting a region of interest in the scan image (para. 0052); 
detecting features in the region of interest, wherein the features comprise a selection of the plurality of image scan markings in the scan image (para. 0053); 
determining observed coordinate positions for the features (para. 0053);; 
applying the error function to obtain true coordinate positions of the features (para. 0053); 
obtaining deviation values between the true coordinate positions of the features and the predefined locations in the scanning area (para. 0053); and 
determining scanner corrections based on the deviation values (para. 0053).
Regarding claim 16, Brown teaches calibrating the scanning system comprises adjusting coordinate locations of a scanner in the scanning system by a distance (para. 0053) or a factor corresponding to the scanner corrections (paras. 0053, 0055-0056).
Regarding claims 17-18, Brown teaches calibrating at least a second scanning system (paras. 0052-0053).
Coeck and Brown do not explicitly teach aligning a plurality of scan fields corresponding to the at least the second scanning system and the scanning system in order to obtain a single scan field.
However, DeAngelis teaches aligning a plurality of scan fields corresponding to the at least the second scanning system and the scanning system in order to obtain a single scan field (col. 9, lines 8-32 and Fig. 6).  DeAngelis also teaches the scanning system is a composite scanning system comprising a plurality of scanning systems, wherein the composite scanning system corresponds to a single scan field comprising a plurality of scan fields corresponding to the plurality of scanning systems (col. 9, lines 8-32), wherein the error function is used to calibrate each of the plurality of scan fields (col. 9, line 64 through col. 5, line 19).
In view of DeAngelis’ teachings, it would have been obvious to one of ordinary skill in the art to utilize DeAngelis’ alignment step in the method of Coeck as modified by DeAngelis and Brown to predictably obtain a unified scan field for scanning, scanning calibration, and production of objects larger in size than the dimensions of a single scan field.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Coeck in view of DeAngelis and Brown, as applied to claims 1 and 14 above, further in view of Zheng (US PG Pub 2019/0242697).
Regarding claim 15, Coeck, Brown, and DeAngelis do not explicitly teach this feature.
However, obtaining deviation values by using surface fitting is well-known and conventional in the scanner calibration arts for calibration of 3D scanning, as taught, for example, by Zheng (“fitting a plane equation to a point cloud” per claim 7 is a type of surface fitting).
In view of Zheng’s teachings and/or KSR rationale A, it would have been obvious to combine surface fitting as taught by Zheng for 3D scan calibration in the method of Coeck as modified by DeAngelis and Brown to predictably enable 3D scan calibration.
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered and are addressed below. 
Regarding claim 1, Applicant’s arguments that Coeck and DeAngelis do not to teach the feature added to the claim via the current amendment have been fully considered and are persuasive.  Therefore, the previous 103 rejection of claim 1 has been withdrawn.  However, in response to the amendment of claim 1, a new ground(s) of rejection is made over Coeck in view of DeAngelis and Brown.
Regarding the 101 rejection of claim 1, Applicant presents an argument contending that the abstract ideas recited in claim 1 are integrated into a practical application which solves the technical problem of calibration of an AM device during build of an object and therefore improves the technical field of additive manufacturing.
However, these arguments are not persuasive in view of the analysis presented in the 101 rejection above.  Claim 1 does not contain an inventive concept, but instead merely involves well-understood, routine, and conventional steps, as evidenced by the teachings of Coeck, DeAngelis, and Brown cited above, and therefore does not provide any improvement to the technical field of additive manufacturing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745